The plaintiff in error was convicted in the Circuit Court of Washington County on the 12th day of November, 1929, of the offense of the unlawful possession of intoxicating liquor as a second offense. He sued out writ of error and the transcript of record was filed here on February 12th, 1930.
No briefs have been filed.
The Attorney General of the State of Florida now comes into Court and moves that an order of affirmance be rendered herein.
The Court, having considered the motion to affirm the judgment and having inspected the record and finding that same discloses no reversible error, the judgment of the Circuit Court is now affirmed.
Affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL, J., concur in the opinion and judgment.
DAVIS, J., disqualified.